Order entered October 18, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00068-CR

                         ARMINIUS DEJUAN JONES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1534452-M

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on October 17, 2017, is ORDERED filed as of the date of this order.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE